Title: John Adams to Abigail Adams, 8 March 1776
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia March 8. 1776
     
     Yesterday by Major Osgood I had the Pleasure of a Letter from Mr. Palmer, in which he kindly informed me of your and the Familys Welfare. This is the first Intelligence I have had from Braintree since I left it—not a Line from you. Am sorry to learn that Braintree People are alarmed—hope they will not be attacked. Want to know the Particulars—how they have been threatned &c.
     Thomas is made a Major General and ordered to Canada. The general Expectation here is that the boldest Efforts of our Enemies will be made at Virginia and S. Carolina.—I believe no such Thing. Boston, N. York and Quebec will be their Object.
     I have sent you, as many Letters as I could, and some Pamphlets and News Papers, and shall continue to do so. I want a servant excessively. Know not what to do for Want of one. So much Company—and so many Things to do.
     Write me as often as you can—let me know whether Bass got home without any Accident, and whether your Fathers beautifull Mare is well of her Wound.
     
     God bless you my dear, and all about you, to whom be pleased to remember my most tender Affection.
    